Name: 96/534/EC: Commission Decision of 4 September 1996 on financial assistance from the Community for storage in Italy of antigen for production of foot-and-mouth disease vaccine (Only the Italian text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: distributive trades;  economic policy;  health;  agricultural activity;  cooperation policy;  Europe
 Date Published: 1996-09-10

 Avis juridique important|31996D053496/534/EC: Commission Decision of 4 September 1996 on financial assistance from the Community for storage in Italy of antigen for production of foot-and-mouth disease vaccine (Only the Italian text is authentic) (Text with EEA relevance) Official Journal L 229 , 10/09/1996 P. 0014 - 0015COMMISSION DECISION of 4 September 1996 on financial assistance from the Community for storage in Italy of antigen for production of foot-and-mouth disease vaccine (Only the Italian text is authentic) (Text with EEA relevance) (96/534/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 14 thereof,Whereas by virtue of Council Decision 91/666/EEC of 11 December 1991 establishing Community reserves of foot-and-mouth disease vaccines (3), establishment of antigen banks is part of the Community's action to create Community reserves of foot-and-mouth vaccine;Whereas Article 3 of that Decision designates the 'Istituto Zooprofilattico Sperimentale di Brescia` in Italy as an antigen bank holding Community reserves;Whereas the functions and duties of these antigen banks are specified in Article 4 of that Decision; whereas Community assistance must be conditional on accomplishment of these;Whereas Community financial assistance should be granted to these banks to enable them to carry out the said functions and duties;Whereas for budgetary reasons the Community assistance should be granted for a period of one year;Whereas for supervisory purposes Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on financing of the common agricultural policy (4), as last amended by Regulation (EC) No 1287/95 (5), should apply;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Community shall grant Italy financial assistance for the stocking of antigen for production of foot-and-mouth disease vaccine.Article 2 The 'Istituto Zooprofilattico Sperimentale di Brescia` in Italy shall hold the stock of antigen to which Article 1 relates. The provisions of Article 4 of Council Decision 91/666/EEC shall apply.Article 3 The Community's financial assistance shall be a maximum of ECU 70 000 for the period 1 August 1996 to 31 July 1997.Article 4 The Community's financial assistance shall be paid as follows:- 70 % by way of an advance at Italy's request,- the balance following presentation of supporting documents.These documents must be presented before 1 October 1997.Article 5 Articles 8 and 9 of Council Regulation (EEC) No 729/70 shall apply mutatis mutandis.Article 6 This Decision is addressed to Italy.Done at Brussels, 4 September 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.(3) OJ No L 368, 31. 12. 1991, p. 21.(4) OJ No L 94, 28. 4. 1970, p. 13.(5) OJ No L 125, 8. 6. 1995, p. 1.